  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 1 of 37 PageID #: 79



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                    )
QUINTON M. THOMAS; ROELIF EARL      )
CARTER; BRADLEY JILES; ANGELA       )
DAVIS; MEREDITH WALKER;             )
BRITTANY ELLIS; DONYA PIERCE;       )
MAWOUSSIME ADOBOE ;                 )
VERONICA MURPHY; CHARLES            )
RILEY, et al.,                      )                Case No. 4:18-cv-01699
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                (Jury Trial Demanded)
                                    )
CITY OF ST. ANN,                    )
                                    )
            Defendant.              )
___________________________________ )


                   SECOND AMENDED CLASS ACTION COMPLAINT

                                      INTRODUCTION

       1.      The City of St. Ann, through its police department, municipal court system,

prosecuting attorney’s office, and jail, has terrorized the named Plaintiffs and many thousands of

others through a deliberate policy established and implemented to fill the city’s coffers by

extorting money from thousands of poor, disproportionately African-American people in the St.

Louis region, creating a squalid debtors’ prison scheme that has no place in American society.

       2.      The scheme reflects an extraordinary abuse of governmental authority, starting

with the over-policing of low-income communities of color and the issuance of excessive

citations for traffic and other minor municipal code violations, followed by arbitrary fines,

penalties, surcharges, and interest charges that pile up like debts to a loan-shark, arrest warrants

auto-generated without good cause or even a semblance of due process, and imprisonment—
    Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 2 of 37 PageID #: 80



imposed without assistance of counsel—in squalid debtors’ prisons.              This unconstitutional

revenue-generation scheme disproportionately targets African-American residents, detaining

them under abominable conditions, thereby placing jobs at risk, leaving children without

supervision, and debasing fundamental human rights, for as long as it takes to strong-arm

payment from Plaintiffs and others.

        3.     Plaintiffs are a group of similarly situated individuals who are victims of this

predatory scheme. Each of these human beings was locked in a cell in the City of St. Ann solely

because he or she was unable to afford a cash payment. And each was left to languish in filthy,

often overcrowded jail cells because he or she could not afford to pay jacked-up fines, penalties,

and other charges. Defendant did not inquire about, much less accommodate, the hardships its

extortionate demands and harsh prison conditions placed on Plaintiffs and their families. To the

contrary, Defendant essentially rented space in its overcrowded prison to other municipalities

seeking to house the targets of their parallel extortionate programs. In jailing and holding the

Plaintiffs, Defendant never offered to provide them with counsel who could advise them of their

rights or otherwise protect them from this predatory scheme.1

        4.     St. Ann’s officials and employees—through their conduct, decisions, training,

rules, policies, practices, and procedures—constructed and implemented this scheme and

imposed these harsh conditions for the overriding purpose of raising municipal revenue (and not

for any legitimate law enforcement purpose).



1
  The architecture of this illegal scheme has been in place for many years. See, e.g., T.E. Lauer,
Prolegomenon to Municipal Court Reform in Missouri, 31 Mo. L. Rev. 69, 88 (1966) (“[I]t
seems that many citizens of the state are being confined needlessly in our city jails . . . .”); id. at
85 (“[I]t is disgraceful that we do not appoint counsel in our municipal courts to represent
indigent persons accused of ordinance violations.”); id. at 90 (“It is clear that many
municipalities have at times conceived of their municipal courts in terms of their revenue-raising
ability. . . .”).


                                                2 of 37
  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 3 of 37 PageID #: 81



       5.      Defendant resurrected its modern analogue of debtors’ prisons—an institution this

country rejected as inhumane more than a century ago—to provide the coercive leverage to

effectuate this scheme by. That leverage has made the scheme increasingly profitable. St. Ann’s

law enforcement and municipal court practices focus on maximizing revenue, rather than

promoting public safety, administering justice, or providing the bare rudiments of due process.

Defendant has victimized the most vulnerable, those living in or near poverty, who are least able

to bear, or to avoid, the extortionate costs this system has imposed.

       6.      Thousands of people in the Plaintiffs’ position must divert funds from their

disability checks, or sacrifice meager earnings their families desperately need for food, diapers,

clothing, rent, and utilities, to pay spiraling court fines, fees, costs, and surcharges. Whether or

not valid, a citation for a minor offense—a broken tail light, a lane change without signaling—

often generates crippling debts for people like Plaintiffs, resulting in jail time when they cannot

afford to pay, deepening their already desperate poverty.

       7.      The summary imprisonment imposed on people who have appeared in the

municipal courts of St. Ann and its neighboring municipalities but who could not afford to pay

the sums of money demanded has frightened many away from the courthouse, allowing

Defendant to jack up the fines even further and issue arrest warrantsintended to coerce

paymentfor “Failure to Pay” and “Failure to Appear.” Month after month, year after year, the

cycle has repeated itself, ensnaring Plaintiffs and those like them in a system from which it has

been nearly impossible to extricate themselves.

       8.      Defendant has abused the legal system to bestow a patina of legitimacy on what

is, in reality, extortion. If private parties had created and implemented this scheme, enforced it

by threatening and imposing indefinite incarceration under inhumane conditions, and milked



                                              3 of 37
    Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 4 of 37 PageID #: 82



poor families of millions of dollars, the law would punish them as extortionists and racketeers,

and the community would take steps to prevent them from exploiting the most vulnerable of its

members. These predatory practices are no more legitimate—and indeed are more outrageous—

when state and local government actors perpetrate them under color of law.

        9.     The treatment of the named Plaintiffs reveals a coordinated, systemic effort to

deprive some of the area’s poorest residents of their rights under the United States Constitution.

For years, Defendant has engaged in the same conduct, as a matter of policy and practice, against

Plaintiffs and thousands of other impoverished citizens.            These citizens’ fundamental

constitutional right to liberty, however, does not depend on their income. Defendant has created

or revived a de facto debtors’ prison so filthy as to be intolerable, using it as a tool to cow poor

people into financing municipal government. Such flagrant abuse is not consistent with the

values this country holds dear, with the rule of law, or with the constitutional guarantee of due

process.

        10.    Importantly, to enable and perpetuate this unconstitutional scheme, the City of St.

Ann acts as a veritable warehouse in which other neighboring municipalities can deposit excess

arrestees.2 On their own, each of these other neighboring municipalities lacks the capacity to

hold more than a few people at a given time, so they contract with St. Ann to arrest a

significantly greater number of people for alleged municipal ordinance violations and ship them

to St. Ann Jail, where arrestees languish until the municipalities can extract enough money from

the individuals or their families to satisfy their demands. Without the availability of St. Ann’s



2
 Plaintiffs originally named twelve of these municipalities—Edmundson, Normandy, Cool
Valley, Velda City, Beverly Hills, Pagedale, Calverton Park, St. John, Bel-Ridge, Wellston,
Velda Village Hills, and Bellefontaine Neighbors—as defendants along with the City of St. Ann.
Pursuant to this Court’s April 24, 2017 Order, Plaintiffs are filing this Second Amended
Complaint against the City of St. Ann only.


                                              4 of 37
    Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 5 of 37 PageID #: 83



recently-expanded jail, which “sleeps 42, not including a pen for short-timers and a juvenile

area,”3 these other municipalities would not be able to incarcerate, or threaten to incarcerate,

human beings too poor to pay their debts.

        11.    In July 2017, Plaintiffs filed a second amended complaint asserting six causes of

action for violations of Plaintiffs’ constitutional rights.    See Second Amended Complaint,

Thomas v. City of St. Ann, No. 4:16-cv-1302, (E.D. Mo. filed July 21, 2017), ECF No. 96. The

Court denied St. Ann’s motion to dismiss the second amended complaint, but ordered that

Plaintiffs’ sixth cause of action concerning the deplorable jail conditions at St. Ann’s jail be

severed into this new action. The Court further ordered Plaintiffs to file a second amended

complaint in this new action asserting only their claims relevant to the jail-conditions claim.

Pursuant to the Court’s order, the remainder of this second amended complaint focuses on the

facts relevant to the jails-condition claim.

                                  JURISDICTION AND VENUE

        12.    This is a civil rights action arising under 42 U.S.C. § 1983, 28 U.S.C. § 2201, et

seq., and the Eighth and Fourteenth Amendments to the United States Constitution. This Court

has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        13.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                                               PARTIES

        14.    Plaintiff Quinton M. Thomas is a 29-year-old man.

        15.    Plaintiff Roelif Earl Carter is a 64-year-old man.

        16.    Plaintiff Bradley Jiles is a 25-year-old man.



3
 Bogan, Jesse, A Sense of Change in St. Ann, ST. LOUIS POST-DISPATCH (Aug. 5, 2012),
http://www.stltoday.com/news/local/metro/a-sense-of-change-in-st-ann/article_c2dd4c0b-45fc-
552f-8df9-8ec5db29d7cb.html.


                                                5 of 37
  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 6 of 37 PageID #: 84



       17.    Plaintiff Angela Davis is a 45-year-old woman.

       18.    Plaintiff Meredith Walker is a 48-year-old woman.

       19.    Plaintiff Brittany Ellis is a 27-year-old woman.

       20.    Plaintiff Donya Pierce is a 27-year-old woman.

       21.    Plaintiff Mawoussime Adoboe is a 34-year-old woman.

       22.    Plaintiff Veronica Murphy is a 33-year-old woman.

       23.    Plaintiff Charles Riley is a 59-year-old-man.

       24.    Defendant City of St. Ann is a municipal corporation, organized under the laws of

the State of Missouri. The City of St. Ann operates the St. Ann Jail, the St. Ann Police

Department, and the St. Ann Municipal Court.

                                 FACTUAL ALLEGATIONS

       25.    St. Louis County, Missouri is comprised of 90 municipalities and 81 separate

municipal courts. These municipalities range in population from under 100 people to over

10,000. The population of the City of St. Ann is estimated to be 12,812.

       26.    As a matter of policy and practice, St. Ann detains inmates jailed for non-payment

of debts in overcrowded cells where St. Ann ignored basic principles of hygiene, sanitation,

medical and mental health care, and inmate safety.

       27.    As a matter of policy and practice, officers of the St. Ann Jail have routinely:

              a.      Denied inmates toothbrushes, toothpaste, and soap;

              b.      Detained inmates in dirty cells that reek of human waste and bodily odors

and fluids;

              c.      Forced inmates to wear the same clothes for days and weeks without

access to laundry or clean undergarments;




                                             6 of 37
  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 7 of 37 PageID #: 85



                 d.      Forced inmates to endure days, or even weeks, without providing access to

a shower;

                 e.      Detained inmates in cold temperatures, even where the inmates have been

huddled together with a single thin blanket and have begged guards for warm blankets;

                 f.      Detained inmates in conditions that cause them to develop illnesses and

infections in open wounds that spread to other inmates;

                 g.      Detained inmates in conditions in which they are required to sleep next to

an open unclean toilet, atop which sits a water faucet from which they must use their unclean

cupped hands as vessels to drink water in an unsanitary manner, leading inmates to suffer

dehydration;

                 h.      Refused to provide women adequate hygiene products for menstruation;

                 i.      Forced inmates to sleep amidst refuse because of the lack of adequate

trash removal;

                 j.      Denied inmates vital medical care and prescription medication, even when

their families begged for permission to bring medications to the jail;

                 k.      Failed to provide inmates who have serious mental health issues with

necessary mental health treatment or prescription medication;

                 l.      Provided inmates food so insufficient and uniform that they lose

significant amounts of weight and lack essential nutrients;

                 m.      Deprived inmates of books, legal materials, exercise, television, internet,

and natural light; and

                 n.      Sexually abused and physically beaten inmates, which results from a

culture of unaccountability and abuse due to inadequate training and supervision.




                                                7 of 37
     Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 8 of 37 PageID #: 86



         28.   These abuses and deprivations are accompanied by other pervasive humiliations.

Jail guards routinely taunt impoverished people who are unable to pay for their release, and

humiliate the inmates with degrading epithets, many of which focus on how bad the inmates look

and smell after languishing in the St. Ann Jail.

         29.   The totality of these conditions described by the Plaintiffs and by numerous

witnesses amounts to unlawful punishment. St. Ann has designed and maintained a jail that is

degrading and humiliating in order to punish debtors for not paying their debts and to discourage

them from missing payments to Defendant and its neighboring municipalities. The purpose and

effect is to coerce debtors to borrow money or use money otherwise needed for the basic

necessities of life in order to avoid incarceration in the St. Ann Jail.

         30.   The jail conditions created and perpetuated by Defendant would be

unconstitutional under the Eighth Amendment even for convicted prisoners. Defendant forces

these conditions on pretrial detainees and post-judgment debtors jailed solely because of their

inability to make monetary payments and not pursuant to any criminal sentence.

         31.   The use of the St. Ann Jail and its deplorable conditions for discrete and indefinite

periods of confinement has the purpose and effect of punishing and coercing indigent people

rather than achieving any lawful goal.

D.       The Named Plaintiffs’ Imprisonment

         i.    Quinton M. Thomas

         32.   Quinton Thomas is a 29-year-old man who resides in St. Louis, Missouri. He is

African-American.

         33.   Mr. Thomas has been jailed in the St. Ann Jail at least three times on warrants

issued by Normandy and Edmundson, among other municipalities.




                                                8 of 37
  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 9 of 37 PageID #: 87



          34.   In 2013, Mr. Thomas was driving to work and was stopped by officers of the

Edmundson Police Department for allegedly failing to make a complete stop at a stop sign. Mr.

Thomas denies running the stop sign. The officers informed Mr. Thomas that he had outstanding

warrants in Normandy, Pine Lawn and St. John, among others. The Edmundson police officers

took Mr. Thomas to the St. Ann Jail.

          35.   The conditions in the St. Ann Jail were terrible. The jail cells were packed four

people to a cell. The cells were so filthy that Mr. Thomas did not want to make contact with the

walls or even the mattresses, which appeared not to have been cleaned in years. Jail officers

provided Mr. Thomas (and other inmates) with a used blanket, but nothing else to separate

himself from the disgusting and unsanitary mattress.

          36.   The food in the St. Ann Jail was unhealthy and nearly inedible. Every meal

consisted of a bologna sandwich (with greenish meat and hard bread), applesauce, and black

coffee.

          37.   After three days, the St. Ann Jail “released” Mr. Thomas, and officers from the

City of St. John transported Mr. Thomas to the St. John Police Department.

          38.   In January 2015, officers of the Dellwood Police Department responded to

complaints of a domestic disturbance at Mr. Thomas’ home stemming from a verbal argument

between Mr. Thomas and his girlfriend. The officers ran Mr. Thomas’ and his girlfriend’s names

and discovered that both had outstanding warrants for unpaid traffic tickets.

          39.   The officers arrested Mr. Thomas and took him to the St. Louis County Justice

Center in Clayton on outstanding warrants for unpaid traffic tickets.




                                              9 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 10 of 37 PageID #: 88



       40.     After approximately three days, officers at the Justice Center transferred Mr.

Thomas to the St. Ann Jail, which held him on behalf of Normandy and Edmundson, among

other municipalities, for the outstanding warrants described above.

       41.     As on previous occasions, the St. Ann Jail incarcerated Mr. Thomas in

overcrowded and filthy cells, and provided disgusting and unhealthy food.

       42.     After at least one day in the St. Ann Jail, officers at the St. Ann Jail transferred

Mr. Thomas to the O’Fallon Jail.

       43.     In May 2016, officers of the Beverly Hills Police Department stopped Mr.

Thomas for a broken bumper. The officers informed Mr. Thomas that he had outstanding

warrants in Normandy and Edmundson, among others, and took Mr. Thomas to the Beverly Hills

Police Department. The officers detained Mr. Thomas at the Beverly Hills Police Department

for approximately one hour.

       44.     Officers from the St. Ann Police Department picked Mr. Thomas up from the

Beverly Hills Police Department and took him to the St. Ann Jail on behalf of Normandy and

Edmundson (in connection with warrants for unpaid traffic tickets and “Failure to Pay” and/or

“Failure to Appear” charges, as described above).

       45.     As on previous occasions, the St. Ann Jail incarcerated Mr. Thomas in

overcrowded and filthy cells, and provided disgusting and unhealthy food. Also as on previous

occasions, officers at the St. Ann Jail were aware, or should have been aware, that the basis for

Mr. Thomas’ incarceration was his inability to pay fines from minor, traffic-related offenses.

       46.     Mr. Thomas was held in the St. Ann Jail for a day and a half. Mr. Thomas missed

a day of work at his construction job because he was incarcerated. As a result of missing work




                                             10 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 11 of 37 PageID #: 89



due to his incarceration for failure to pay fines and costs from minor, traffic-related offenses, Mr.

Thomas was fired from his construction job.

       ii.     Roelif Earl Carter

       47.     Roelif Earl Carter is a 64-year-old husband and the sole provider for his wife and

daughter. He is African-American.

       48.     Mr. Carter is a Veteran of the United States Air Force and was honorably

discharged from service in 1976.

       49.     After his service in the Air Force, Mr. Carter worked for the Ford Motor

Company for thirteen years until he suffered a brain aneurysm that left him unable to work. He

currently receives Supplemental Security Income due to his disability.

       50.     Mr. Carter has been jailed in the St. Ann Jail on at least four occasions in

connection with warrants issued by Normandy and Cool Valley.              The warrants issued by

Normandy and Cool Valley initially stemmed from minor traffic infractions, including driving

with a suspended license and failure to provide proof of insurance, from the early 2000s.

       51.     In December 2012, Mr. Carter was pulled over in Ferguson by officers of the

Ferguson Police Department. The officers informed Mr. Carter that he had outstanding warrants

in Cool Valley and Normandy (as described above) and took Mr. Carter to the St. Ann Jail.

       52.     The St. Ann Jail held Mr. Carter for three days on behalf of Cool Valley. After

three days, Cool Valley “released” Mr. Carter. However, he remained in the St. Ann Jail, which

now held him on behalf of Normandy (based on the outstanding warrants, as described above).

The St. Ann Jail officers again informed Mr. Carter that he could be released if he paid a $500

bond. Again, there was no bail hearing. And again, Mr. Carter was unable to make this payment

to secure his release.




                                              11 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 12 of 37 PageID #: 90



       53.     Mr. Carter spent three days in the St. Ann Jail on behalf of Normandy and

thenafter a total of six daysthe St. Ann Jail finally released him.

       54.     In or around December 2013, officers of the Ferguson Police Department stopped

Mr. Carter and again incarcerated him in the St. Ann Jail on behalf of Cool Valley and

Normandy for the same “Failure to Pay” and/or “Failure to Appear” warrants discussed above.

Again, officers at the St. Ann Jail were aware, or should have been aware, that the basis for Mr.

Carter’s incarceration was his inability to pay fines from minor, traffic-related offenses.

       55.     The St. Ann Jail again held Mr. Carter for three days on behalf of Cool Valley and

three days on behalf of Normandy (for a total of six days).

       56.     After six days, the St. Ann Jail “released” Mr. Carter on behalf of Normandy.

However, officers of the St. Ann Jail informed Mr. Carter that they were continuing to hold him

on behalf of St. Louis City. Mr. Carter told the jail officers that he did not have any outstanding

warrants in St. Louis City. The officers, presumably after confirming that Mr. Carter did not

have any outstanding warrants in St. Louis City, finally released him at 2:00 a.m. The officers

never allowed Mr. Carter to make a free phone call, nor did they provide him any means of

transportation from the Jail. As a result, Mr. Carter had to walk 15 miles to his home on a cold

night, finally reaching his home the next morning.

       57.     St. Ann subjected Mr. Carter to the same deplorable jail conditions experienced

by the other Plaintiffs and all others detained in the St. Ann Jail. The conditions in the St. Ann

Jail were filthy. Mr. Carter was given an orange jumpsuit to wear. The food provided to Mr.

Carter was inadequate, sometimes only a honey bun and a packaged pot pie for the whole day.

       iii.    Bradley Jiles

       58.     Bradley Jiles is a 25-year-old African American man.




                                              12 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 13 of 37 PageID #: 91



       59.     Mr. Jiles has been jailed more than ten times in the last five years in connection

with alleged municipal ordinance violations. Over the span of approximately one year — from

the summer of 2014 to the spring of 2015 — Mr. Jiles was jailed on four separate occasions in

connection with unpaid fines for traffic and other minor violations.

       60.     Particularly, in June 2015, Mr. Jiles was driving to court after work to obtain a

replacement title for his car after the original title had been damaged in the rain. He was driving

within the speed limit and was pulled over. When Mr. Jiles inquired as to why, the officer told

him that he was unregistered, had been speeding, and looked suspicious. The officer said to Mr.

Jiles, “I could be an asshole and give you all these tickets because of your attitude.” The officer

cited Mr. Jiles for failure to register, improper vehicle registration, and expired license.

       61.     Mr. Jiles was arrested and spent two days in St. Louis County Justice Center. The

holding cell was covered with old gum and graffiti. Mr. Jiles pled guilty and was sentenced to

two days of time served.

       62.     Officers at the Justice Center then transported Mr. Jiles to the Hazelwood Jail on a

warrant for “Failure to Pay” and/or “Failure to Appear” in connection with an unpaid traffic

ticket for driving with an expired license.

       63.     After 24 to 48 hours, the Hazelwood Jail “released” Mr. Jiles and transported him

to the St. Ann Jail on a warrant for “Failure to Pay” and/or “Failure to Appear” in connection

with an unpaid traffic ticket in Edmundson for driving with invalid license plates.

       64.     Mr. Jiles could not afford to pay the bond to secure his release. As a result, the St.

Ann Jail held Mr. Jiles for at least three days. While he was in the St. Ann Jail, Mr. Jiles

repeatedly asked how long he would be held, but was told nothing.




                                               13 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 14 of 37 PageID #: 92



         65.    Finally, one of the St. Ann Jail officers noticed in Mr. Jiles’s file that Mr. Jiles

should have been released. The St. Ann Jail released Mr. Jiles later that day.

         66.    St. Ann subjected Mr. Jiles to the same deplorable jail conditions experienced by

the other Plaintiffs and all others detained in the St. Ann Jail.

         iv.    Angela Davis

         67.    Angela Davis is a 45-year-old African-American mother of four. She resides in

St. Louis, Missouri and has worked for Wells Fargo Advisors in Frontenac for the last eight

years.

         68.    In September 2013, Ms. Davis was waiting to make a left turn at a Florissant

intersection. While she waited, a police car turned around and pulled up next to her. After the

light turned green, Ms. Davis made a left turn. The police car flashed its lights and pulled her

over. The officer said he pulled Ms. Davis over because her tags were expired.

         69.    The officer ran the names of Ms. Davis and her two passengers. The search

returned multiple warrants for Ms. Davis in Normandy from 2013 (no proof of insurance, failure

to register her vehicle, and corresponding violations of “Failure to Pay” and/or “Failure to

Appear”), University City from 2012 (failure to register her vehicle and speeding), and Florissant

(failure to register her vehicle).

         70.    After the police completed their search for outstanding warrants, they arrested

Ms. Davis.

         71.    Over the next 22 hours, Ms. Davis was dragged to four separate jails. Her first

stop was Florissant Jail. She arrived there around 10:00 or 11:00 p.m. that Sunday night, leaving

around 1:00 a.m. on Monday morning.




                                               14 of 37
  Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 15 of 37 PageID #: 93



        72.      When she arrived at the Florissant Jail, officers informed her that she could secure

her release if she paid a bond of $800.

        73.      Florissant failed to provide Ms. Davis a court date or any notice of next steps

following her imprisonment. Instead, they handed her off to University City.

        74.      Upon arriving at University City, Ms. Davis learned that her sister had paid the

$150 bond amount owed University City while Ms. Davis was imprisoned in Florissant.

        75.      University City held Ms. Davis in jail for approximately one hour.

        76.      University City next transported Ms. Davis to Frontenac. The Frontenac Jail held

Ms. Davis for two hours.

        77.      After two hours, the Frontenac Jail “released” Ms. Davis and gave her a court

date.

        78.      After her “release” from Frontenac, Ms. Davis was next transported to the St. Ann

Jail.

        79.      St. Ann subjected Ms. Davis to the same deplorable jail conditions experienced by

the other Plaintiffs and all others detained in the St. Ann Jail. Ms. Davis spent around six hours

locked in the St. Ann Jail, growing increasingly unnerved by sharing a cramped, noisy cell with a

schizophrenic inmate who was announcing her intent to kill someone. The guards made no

effort to separate this inmate from others or otherwise to assure the safety of Ms. Davis and the

other inmates.

        80.      Officers at the St. Ann Jail did not tell Ms. Davis why she was in jail and refused

to discuss a bond. The officers told Ms. Davis that she would have to call the Normandy

Municipal Court to find out how much money she owed.




                                               15 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 16 of 37 PageID #: 94



       81.     The officers, however, did not allow Ms. Davis to make any calls, thereby

preventing her from calling the court to determine how much money she owed, from attempting

to obtain money from family or friends to secure her release, and from exercising her right to

seek legal counsel.

       82.     After being detained for around two hours, Ms. Davis’ sister paid Ms. Davis’

bond for her Normandy warrant. Officers at the St. Ann Jail refused to release Ms. Davis,

however, claiming she had a pending warrant in Berkeley.

       83.     Ms. Davis’ sister drove to Berkeley twice to pay her sister’s bond. On both

occasions, Berkeley officials said that they had notified St. Ann that they did not want to detain

Ms. Davis. Notwithstanding this communication from Berkeley, the St. Ann Jail arbitrarily and

petulantly continued to hold Ms. Davis for several more hours.

       84.     Finally, the St. Ann Jail released Ms. Davis. Officers at the St. Ann Jail did not

tell Ms. Davis why she had been released; they merely gave Ms. Davis a sheet of paper with a

court date, which they had stapled to her belongings.

       v.      Donya Pierce

       85.     Plaintiff Donya Pierce is a 27-year-old African-American mother of two children.

       86.     Ms. Pierce is currently employed at Mount Carmel Rehabilitation Center.

       87.     In March 2014, officers of the St. Ann Police Department pulled Ms. Pierce over

for a routine traffic stop. Ms. Pierce was driving a male passenger at the time.

       88.     The officers searched the vehicle without Ms. Pierce’s consent and found that the

male passenger was in possession of marijuana.




                                             16 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 17 of 37 PageID #: 95



       89.     Although the officers did not find any marijuana in Ms. Pierce’s possession, they

arrested her for marijuana possession and took her to the St. Ann Jail. Officers at the St. Ann Jail

informed Ms. Pierce that she owed a cash bond of more than $1,000.

       90.     The officers also informed Ms. Pierce that she had warrants for traffic-related

offenses in St. Ann, Jennings, Hazelwood, University City, Pagedale, and Breckenridge Hills.

       91.     The St. Ann Jail held Ms. Pierce for three weeks. Each week, officers of the St.

Ann Jail took Ms. Pierce to appear before a St. Ann Municipal Court judge. Each time, Ms.

Pierce explained that she was innocent of the marijuana charge and pleaded for her release. Each

time, the municipal court judge denied these pleas and sent her back to the St. Ann Jail.

       92.     St. Ann subjected Ms. Pierce to the same deplorable jail conditions experienced

by the other Plaintiffs and all others detained in the St. Ann Jail.         The conditions were

overcrowded and unsanitary. Although there were only eight beds per cell, roughly 20 women

were assigned to each cell. Women who were ill and experiencing drug withdrawalsthe

symptoms of which included vomiting, flatulence, nausea, and disorientation, among many other

thingswere placed in the same cells, which exacerbated the unsanitary conditions.

       93.     Inmates at the St. Ann Jail were not allowed to shower until they had been at the

jail for a week. Further, there were no trashcans in the cells, so inmates regularly piled their

trash in the corner.     In addition to being unsanitary, these conditions created a pungent,

unpleasant odor in the jail.

       94.     The officers at the St. Ann Jail refused to allow Ms. Pierce to use the phone. As a

result, she lost her job and her house. In addition, Ms. Pierce’s son missed approximately four

weeks of school and was held back a grade because no one was able to take him to school

besides his mother. Further, Ms. Pierce almost lost custody of her son when one of his teachers



                                              17 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 18 of 37 PageID #: 96



called the Child & Family Services Agency when he abruptly stopped coming to school.

Because Ms. Pierce could not use the phone, she was unable to call the school to explain to them

what was happening.

        95.    After three weeks, the St. Ann Jail finally released Ms. Pierce.           St. Ann

subsequently dropped the charges against Ms. Pierce for possession of marijuana.

        vi.    Brittany Ellis

        96.    Brittany Ellis is a 27-year-old African-American woman.

        97.    Ms. Ellis is currently employed as a cook in the Lake St. Charles Retirement

Home.

        98.    In July 2015, at approximately 9:30 p.m., Ms. Ellis was driving home from her

job at the Family Dollar in her mother’s truck.

        99.    Officers of the St. Ann Police Department stopped Ms. Ellis.          The officers

informed Ms. Ellis that they were pulling her over because her license plate information did not

match the truck she was driving. She tried to explain that she was driving her mother’s truck, but

to no avail.

        100.   The officers arrested Ms. Ellis and had the truck she was driving towed. Ms. Ellis

and her mother did not have the $500 required to release the truck from the towing company. As

a result, Ms. Ellis’ mother lost the truck permanently.

        101.   The officers took Ms. Ellis to the St. Ann Jail. The St. Ann Jail held Ms. Ellis for

approximately eight days. During that time, no St. Ann official informed Ms. Ellis of her bond

amount (if any), the reason for her detention, or for how long she would be held.

        102.   St. Ann subjected Ms. Ellis to the same deplorable jail conditions experienced by

the other Plaintiffs and all others detained in the St. Ann Jail. Officers at the St. Ann Jail




                                              18 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 19 of 37 PageID #: 97



mistreated Ms. Ellis. Officers took Ms. Ellis’ glasses and refused to return them to her, even

though she explained that she is legally blind.

       103.    Ms. Ellis was menstruating during the course of her incarceration at St. Ann.

When she asked for sanitary napkins and/or tampons, a St. Ann correctional officer threw a

sanitary napkin and tampons at her. Further, officers did not give her the privacy to go to the

bathroom to handle her menstruation. As a result, Ms. Ellis was forced to change her pads in her

cell in front of other inmates and correctional officers.

       104.    After eight days, the St. Ann Jail finally “released” Ms. Ellis and immediately

transferred her to the St. Louis County Justice Center on a Hazelwood warrant for traffic-related

offenses.

       105.    The St. Louis County Justice Center held Ms. Ellis for 12 days. During that time,

officers at the Justice Center subjected Ms. Ellis to an extremely invasive search, forcing her to

undress in front of a police officer who told her that she had “big breasts.” The officers also

forced Ms. Ellis to spread her buttocks for the search, even though Ms. Ellis was in jail for a

nonviolent, traffic-related offense.

       106.    After 12 days, the St. Louis County Justice Center “release” Ms. Ellis and

immediately transferred her to the Ferguson Jail. The Ferguson Jail held Ms. Ellis for two days.

During this time, officers at the Ferguson Jail did not inform her of the bond amount, ultimately

releasing her and giving her a court date to appear in Ferguson Municipal Court.

       107.    In total, Ms. Ellis was incarcerated for 22 straight days for her inability to pay

fines for traffic-related offenses. Because she was detained for so long, Ms. Ellis was terminated

from her job at the Family Dollar (the store informed her that they were unable to hold her

position for longer than a week).




                                               19 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 20 of 37 PageID #: 98



       vii.    Meredith Walker

       108.    Meredith Walker is a 48-year-old African-American mother of two living in

Florissant, Missouri.

       109.    In the last five years, Ms. Walker has been jailed on at least ten occasions by St.

Louis municipalities for unpaid fines from traffic tickets and other minor municipal violations.

       110.    In the last five years, Ms. Walker has been jailed in St. Ann on behalf of

Normandy, Velda Village Hills, Calverton Park and Velda City.

       111.    On almost all of these occasions, Ms. Walker experienced the so-called “muni-

shuffle”: she was transferred from one municipal jail to another, paying bonds at each to secure

her “release” to the next. A $500 bond was posted to secure Ms. Walker’s release from

Normandy on February 7, 2012; a $500 bond was posted to secure Ms. Walker’s release from

Calverton Park on November 1, 2012; a $100 bond was posted to secure Ms. Walker’s release

from Velda Village Hills; a $500 bond was posted to secure Ms. Walker’s release from

Normandy on February 4, 2014. Ms. Walker's mother or stepfather paid the bonds when they

were able. If neither Ms. Walker or a relative could afford to pay bond, Ms. Walker remained in

jail until jail officials (or the municipality on whose behalf she was held) decided to release her.

       112.    Ms. Walker has tried to pay off her debts to the municipalities, but simply cannot

afford to do so. It is well known in the community that showing up at court without full payment

will lead to incarceration. As a result, Ms. Walker feared that if she went to court without the

money to pay her fine, she would immediately be placed in jail.

       113.    Ms. Walker has been unsuccessfully trying to pay off approximately $3,000 of

fines over the last four years. On multiple occasions, court clerks have told Ms. Walker that she




                                              20 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 21 of 37 PageID #: 99



resolved all her charges, only to discover more charges later. On other occasions, court clerks

have failed to properly record payments made by Ms. Walker.

        114.     Ms. Walker’s inability to extricate herself from this cycle of debt and jailing has

virtually destroyed Ms. Walker’s life.

        115.     Ms. Walker is unemployed and has been unable to find a new job because of her

traffic record and because she does not have a valid license. Many of the positions for which she

is otherwise qualified require a valid driver’s license to transport clients.

        116.     Ms. Walker has been forced to change her appearance, because she discovered

that she was stopped by police officers more often when she had dreadlocks in her hair.

        117.     Ms. Walker does not have a valid driver’s license because she cannot afford to

pay off all of her fines, costs, surcharges, and interest. As a result, Ms. Walker is forced to rely

on family and friends to drive her to the store or to her son’s basketball games, placing strain on

cherished relationships.

        118.     Ms. Walker has spent many holidays in jail for unpaid traffic tickets, missing time

with family and friends.

        119.     Ms. Walker is unable to travel around the St. Louis area, in part because bus

service in North County (where she lives) is unreliable, and in part because she is now terrified

of the police.

        viii.    Mawoussime Adoboe

        120.     Mawoussime Adoboe is a 34-year-old mother of two children. Ms. Adoboe has

been unemployed since 2012 and relies on welfare and social security to support herself.

        121.     On April 15, 2015, Ms. Adoboe was involved in a car accident. The police

arrived at the scene of the car accident and conducted a field sobriety test, which police claimed




                                               21 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 22 of 37 PageID #: 100



Ms. Adoboe failed. The police officer cursed at her, called her a “bitch,” and said, “You know I

don’t like you.” The St. John police arrested Ms. Adoboe for driving while intoxicated and took

her to the St. John police station. The arresting police officer told other officers at the jail “not to

give her a chance.”

          122.   The arresting police officer then took Ms. Adoboe to SSM Health DePaul

Hospital - St. Louis, where she was administered a shot, although she did not know what it was

for. She was also given a prescription for antibiotics, which the police officer filled before

taking Ms. Adoboe to the St. Ann Jail on behalf of St. John.

          123.   Ms. Adoboe was held at the St. Ann Jail for eight days on $1,500 bond. Ms.

Adoboe could not afford to pay the $1,500 bond amount, and therefore was not able to secure her

release.

          124.   After several days, Ms. Adoboe’s family and friends were able to pool their

financial resources to come up with the $1,500 for bond. However, when the father of Ms.

Adoboe’s daughter attempted to post bond, St. Ann refused the payment without providing a

reason.

          125.   Ms. Adoboe was never brought before a judge during her eight-day detention at

the St. Ann jail, nor was she informed of her right to, or offered, a lawyer.

          126.   St. Ann’s jail refused to give Ms. Adoboe her medication for her serious chronic

medical conditions.

          127.   St. Ann subjected Ms. Adoboe to the same deplorable jail conditions experienced

by the other Plaintiffs and all others detained in the St. Ann Jail. The conditions in St. Ann Jail

were filthy. Ms. Adoboe and other inmates requested supplies to clean their living space, but the

guards refused. The cell in which Ms. Adoboe lived was designed to accommodate six people,




                                               22 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 23 of 37 PageID #: 101



but at times up to fifteen people were living in the cell. When there were more people than beds,

inmates were forced to sleep on the floor.

       128.       Ms. Adoboe was allowed to shower only once every three days in a bathroom in

filthy conditions.

       129.       St. Ann Jail Guards tossed cold food and inedible food onto the floor for the

inmates to eat.

       130.       St. Ann Jail Guards were rude to inmates and indifferent to their needs, and called

Ms. Adoboe “crazy” and an “African child” on multiple occasions.

       131.       One of Ms. Adoboe’s relatives attempted to come to the St. Ann Jail to visit her,

but the guards never informed her and she was not allowed to meet with her relative.

       132.       Guards at the St. Ann Jail limited inmates’ use of phones. For example, if Ms.

Adoboe placed a call and the person did not answer the first time, she was not allowed to call

them back. The guards also limited the content of inmates’ phone calls, not allowing Ms.

Adoboe to give any in-depth explanations to people on the phone.

       133.       After her “release” from the St. Ann Jail, Ms. Adoboe was transferred to the St.

Charles Jail in connection with unpaid traffic tickets and “Failure to Pay” or “Failure to Appear”

charges in St. Charles. Ms. Adoboe was detained in the St. Charles Jail for six days, at which

point she was able to post $250 bond to secure her release.

       134.       Ms. Adoboe’s detention had significant collateral consequences in addition to the

suffering Ms. Adoboe endured in St. Ann Jail. For example, while she was incarcerated, Ms.

Adoboe’s children were shifted from one person’s care to another on three different occasions.




                                                23 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 24 of 37 PageID #: 102



       135.      On at least one other occasion, Ms. Adoboe was detained in the St. Ann Jail for a

speeding ticket in St. Ann. Ms. Adoboe was unable to afford the $500 bond and therefore was

forced to spend a night in the St. Ann Jail.

       ix.       Veronica Murphy

       136.      Veronica Murphy is a 32-year-old single African-American mother of two young

children living in St. Louis, Missouri.

       137.      Ms. Murphy single-handedly supports her two minor children on a very limited

income.

       138.      Ms. Murphy has been jailed in the St. Ann Jail “so many times [she] can’t

remember” in connection with warrants issued by Bel-Ridge, Normandy, and St. Ann, among

others. The warrants issued by Bel-Ridge initially stemmed from minor traffic infractions issued

prior to 2009.

       139.      In April 2009, Ms. Murphy departed the University of Missouri-St. Louis campus

after a college class to pick up her son—who was five years old at the time—at his school in

Normandy, Missouri. She never arrived at the school because officers of the Normandy Police

Department stopped Ms. Murphy just one block away.

       140.      The Normandy Police informed Ms. Murphy that they stopped her pursuant to an

alleged warrant from the State of Texas. The Normandy Police arrested Ms. Murphy and towed

her vehicle to an impound lot.

       141.      The two young Murphy children—ages three and five at the time—sat at their

schools awaiting their mother until the schools were able to contact members of Ms. Murphy’s

family to care for them.




                                               24 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 25 of 37 PageID #: 103



       142.    The Normandy Police took Ms. Murphy to their precinct, fingerprinted and

booked her, and notified Texas of her arrest. The State of Texas informed the Normandy Police

that Ms. Murphy was not wanted for extradition.

       143.    Instead of releasing Ms. Murphy, Normandy Police checked their computer

system and determined Ms. Murphy had an outstanding warrant from Bel-Ridge. The Normandy

Police then transported Ms. Murphy to the St. Ann Jail.

       144.    St. Ann subjected Ms. Murphy to the same deplorable jail conditions experienced

by the other Plaintiffs and all others detained in the St. Ann Jail. At the St. Ann Jail, Ms.

Murphy endured what she now describes as “the worst memories of [her] life” in conditions

most inhumane: St. Ann officials (1) forced Ms. Murphy to wear an orange jumpsuit “like [she]

was in prison”; and (2) provided inadequate food sometimes consisting of only a honey bun and

a packaged pot pie for an entire day—“all because [she is] a single mom who can’t pay a traffic

ticket,” as Ms. Murphy attests.

       145.    Ms. Murphy was held in St. Ann Jail for two weeks.

       146.    During this time period (which included her birthday), the Murphy children were

left motherless while Defendant St. Ann jailed Ms. Murphy on behalf of Bel-Ridge simply

because she could not afford to pay the bond amount set by Bel-Ridge, which, on information

and belief, exceeded $500.

       147.    Once released from St. Ann Jail, Ms. Murphy could not afford to pay to retrieve

her vehicle from impound; in fact, Ms. Murphy was never able to afford the impound fees to

retrieve her car, and she ultimately lost the 1999 Chevy Cavalier which she once owned outright.




                                            25 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 26 of 37 PageID #: 104



         148.   Since her initial two-week incarceration in 2009, Ms. Murphy has repeatedly been

arrested based on her inability to pay fines and alleged “Failure to Appear” charges, including a

most recent incarceration on Bel-Ridge’s warrant in May 2014.

         x.     Charles Riley

         149.   Charles Riley is a 59-year-old man who resides in St. Louis, Missouri. He is

African-American.

         150.   At all relevant times herein, Mr. Riley has had a disability related to back

problems and back pain, and thus receives only $1,100 of monthly income in the form of Social

Security disability payments.

         151.   Mr. Riley has been jailed by St. Ann twice in his lifetime for alleged minor

municipal ordinance infractions.

         152.   On one Friday evening, October 25, 2013, Mr. Riley was driving his own vehicle

when a St. Ann police officer pulled him over, allegedly for rolling through a stop sign.

         153.   The St. Ann officer informed Mr. Riley that he had an active failure to appear

warrant in the municipality of Florissant, Missouri.

         154.   The St. Ann officer instructed Mr. Riley to step out of the vehicle. Mr. Riley

complied, and the St. Ann officer placed Mr. Riley under arrest.

         155.   Mr. Riley then asked the St. Ann officer to allow Mr. Riley to turn off his vehicle

to get his keys and his cell phone. The St. Ann officer denied Mr. Riley’s request, left the car

running, and told Mr. Riley “We’re going to tow it anyway.”

         156.   The St. Ann officer placed Mr. Riley into the St. Ann police car and drove Mr.

Riley to the St. Ann police station, where the officer asked Mr. Riley, “Do you have $350 to post

bond?”




                                              26 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 27 of 37 PageID #: 105



        157.   Mr. Riley informed the St. Ann police officer that he could not afford to pay the

$350 bond, and asked the officer what the bond was for. The St. Ann officer replied, “Why

should we believe you are going to come to court for us when you didn’t go to court for them

[Florissant]?” There was no bail hearing.

        158.   St. Ann then locked Mr. Riley in a small jail cell with two (and at one point,

three) other adult men, claiming that Mr. Riley should just wait because “Florissant is on their

way.”

        159.   St. Ann subjected Mr. Riley to the same deplorable jail conditions experienced by

the other Plaintiffs and all others detained in the St. Ann Jail. The jail cells were packed full of

people. The cells were so filthy that Mr. Riley did not want to make contact with the walls or

even the sleeping pads, which were dirty and appeared uncleaned.

        160.   The St. Ann Jail provided Mr. Riley with no hygiene or personal care items: no

soap, no washrags, no toothbrushes, no toothpaste, and no deodorant. The cell contained a toilet

fixture with a water faucet on its top, from which Mr. Riley and the other cellmates had to use

their own cupped, dirty hands to capture drinking water.

        161.   Mr. Riley and the other inmates were served food by St. Ann that was unhealthy

and nearly inedible. Every meal consisted of a bologna sandwich or canned spaghetti. Some

breakfasts included a pre-packaged cinnamon roll and old milk.

        162.   Officers at the St. Ann Jail did not allow Mr. Riley or his cellmates to take a

shower for several days. In fact, the only time the St. Ann Jail allowed Mr. Riley to take a

shower was after two days, when one St. Ann jail officer—a cousin of a friend of Mr. Riley’s

then-girlfriend—specifically allowed Mr. Riley to take a shower after being contacted by the

officer’s cousin. When the officer called to Mr. Riley to allow him to shower, one of Mr. Riley’s




                                              27 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 28 of 37 PageID #: 106



cellmates begged for one, too, and the officer permitted only Mr. Riley and that cellmate to

shower.

       163.    Mr. Riley had difficulty sleeping during his five days in the St. Ann Jail. St.

Ann’s jail officers provided Mr. Riley (and the other inmates) a thin sheet and pillow as bedding

to use on the thin, dirty sleeping pads, which provided little warmth and no support. Mr. Riley

had informed the St. Ann jail officers about his disability, his back injury, and his resulting

chronic back pain, but the St. Ann jailers told Mr. Riley he could not receive any special

accommodation or medicine because “Florissant is coming to get you soon.” Additionally, there

were no windows in the St. Ann Jail cell, nor any clocks to tell whether it was morning or night,

and the jail lights were always turned on.

       164.    Sometime during Mr. Riley’s incarceration at the St. Ann Jail, Mr. Riley’s

girlfriend (now his wife) called Florissant police, who informed her at that time that they did not

have any record of Mr. Riley being in custody in St. Ann, and that he was not on their list to be

picked up.

       165.    Mr. Riley’s then-girlfriend also contacted a private attorney—who Mr. Riley later

learned was and is a prosecutor and city counselor in several other municipalities—for assistance

in securing Mr. Riley’s release. On information and belief, sometime on that Sunday (October

27, 2013), the attorney contacted someone at St. Ann’s government or jail to request Mr. Riley’s

release.

       166.    Then, on Monday morning, the St. Ann jailers called out Mr. Riley’s name and

instructed him to stand near an intercom in the Jail. The voice of a person Mr. Riley believed to

be a judge’s clerk or prosecutor’s assistant—not a judge—spoke through the intercom and stated

“You’ve been charged with running a stop sign. How do you want to plea?”




                                             28 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 29 of 37 PageID #: 107



        167.   Mr. Riley asked the voice on the intercom why he had to enter a plea at that time,

and why he could not simply be given a summons and court date. The voice on the intercom

replied: “We’re trying to make it so you can go home and you don’t have to come back. If you

plea guilty to the charges, we can let you go. We’ll send some paperwork down to you.” The

voice on the intercom did not provide Mr. Riley any notice of his right to counsel, nor did the

voice seek to determine Mr. Riley’s ability to pay any fines or fees associated with the proposed

guilty plea.

        168.   Mr. Riley felt he had to go along with St. Ann’s plan in order to be released

expediently, as it was the only option presented to him.

        169.   Then, Mr. Riley was placed back in his cell to wait until that Monday evening,

when the plea paperwork finally arrived. Mr. Riley signed it, at which time the St. Ann jailers

reassured Mr. Riley that Florissant was going to come get him.

        170.   The rest of Monday night passed, along with all day Tuesday, while Mr. Riley

continued to languish in the St. Ann Jail, waiting on Florissant.

        171.   Finally, after five days in the St. Ann Jail, on the afternoon of Wednesday,

October 30, 2013, the Florissant police arrived at the St. Ann Jail to pick up Mr. Riley. Mr.

Riley then spent several hours in a Florissant police van, picking up and dropping off other jailed

individuals from other municipalities, before arriving at the Florissant police station early

Wednesday evening. His then-girlfriend posted a $300 bond to free Mr. Riley from Florissant’s

jail.

        172.   The next day, Mr. Riley returned to St. Ann to free his vehicle from impound. St.

Ann said it was going to cost $400-500 to get the vehicle released. Mr. Riley told St. Ann he did




                                              29 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 30 of 37 PageID #: 108



not have the money, so he asked if he could go to the tow yard and collect his personal

belongings from the vehicle.

       173.       St. Ann officials told Mr. Riley he had to pay them $100 for the right to access the

vehicle for the limited purpose of collecting his personal belongings. Mr. Riley paid St. Ann’s

$100 demand.

       174.       When Mr. Riley arrived at the tow yard with which St. Ann contracted to store

inmates’ vehicles, an employee at the tow yard would not permit Mr. Riley to collect his items,

stating that he was “not supposed to do that,” but took another $20 from Mr. Riley and went to

the vehicle himself, bringing back Mr. Riley’s cell phone, keys, wallet, and garage door opener.

       175.       The tow yard employee informed Mr. Riley he had 30 days to pay to get his

vehicle out of impound (at a daily fee of approximately $100) or the vehicle would be sold.

       176.       Mr. Riley could not afford this amount of money, and lost his vehicle—a

convertible Ford Mustang—along with approximately $300 worth of personal tools in the trunk

of the vehicle.

       177.       In addition to the loss of his personal vehicle and tools, Mr. Riley endured

physical pain and mental anguish during the five days he spent caged in St. Ann’s Jail, and also

suffered embarrassment in front of friends and family, as his incarceration prevented Mr. Riley

from participating in a dear friend’s wedding as a groomsman on October 26, 2013.

E.     Class Allegations

       178.       The Plaintiffs bring this action on behalf of themselves and all others similarly

situated, for the purpose of asserting the claims alleged in this Complaint on a common basis.

       179.       A class action is a superior means, and the only practicable means, by which

Plaintiffs and unknown Class members can challenge the Defendant’s unlawful jail conditions.




                                                30 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 31 of 37 PageID #: 109



         180.   This action is brought and may properly be maintained as a Class action pursuant

to Rule 23(a)(1)-(4), Rule 23(b)(2), and Rule 23(b)(3) of the Federal Rules of Civil Procedure.

         181.   This action satisfies the numerosity, commonality, typicality, and adequacy

requirements of those provisions.

         182.   Plaintiffs propose two Classes: a Declaratory and Injunctive Class and a Damages

Class.

         183.   The Declaratory and Injunctive Class is defined as: All persons who are currently

detained or who will be detained in the St. Ann jail.

         184.   The Damages Class is defined as: All persons who, from August 9, 2011, until the

present, were held in the St. Ann jail.

         1.     Numerosity. Fed. R. Civ. P. 23(a)(1)

         185.   Over the past seven years, thousands of people have been detained in the St. Ann

jail in deplorable and unconstitutional jail conditions. Those who have been detained likely will

be subjected to the same conditions absent the relief sought in this Complaint.

         2.     Commonality. Fed. R. Civ. P. 23(a)(2).

         186.   The relief sought is common to all members of the Injunctive and Damages

Classes, and common questions of law and fact exist as to all members of the Classes. The

Plaintiffs seek relief concerning whether Defendant violated their rights and relief mandating

Defendant to change the St. Ann jail so that the Plaintiffs’ rights will be protected in the future.

         187.   An important common question of fact is whether the St. Ann Jail conditions are

and have been unsanitary, unsafe, and inhumane in the ways described in this Second Amended

Complaint.

         188.   An important common question of law is whether the jail conditions described in




                                               31 of 37
    Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 32 of 37 PageID #: 110



the Second Amended Complaint violate federal law.

         3.     Typicality. Fed. R. Civ. P. 23(a)(3).

         189.   The named Plaintiffs’ claims are typical of the claims of the members of the

Classes, and they have the same interests in this case as all other members of the Classes that

they represent. Each of them suffered injuries from the failure of Defendant to comply with the

basic constitutional provisions detailed below. The answer to whether Defendant’s policies and

practices ae unconstitutional will determine the claims of the named Plaintiffs and every other

Class member.

         190.   If the named Plaintiffs succeed in their claims, then that ruling will likewise

benefit every other member of the Injunctive and Damages Classes.

         4.     Adequacy. Fed. R. Civ. P. 23(a)(4).

         191.   The named Plaintiffs are adequate representatives of the Classes because they are

members of the Classes and because their interests coincide with, and are not antagonistic to,

those of the Classes. There are no known conflicts of interest among Class members, all of

whom have a similar interest in vindicating the constitutional rights to which they are entitled.

         192.   Plaintiffs are represented by attorneys from Arnold & Porter Kaye Scholer LLP, a

firm with experience litigating complex civil rights matters in federal court and extensive

knowledge of both the details of the Defendant’s jail’s conditions and the relevant constitutional

and statutory law. Plaintiffs are also represented by attorneys from ArchCity Defenders, who

have extensive experience with the functioning of the entire municipal court system through their

representation of numerous impoverished people in the St. Louis area.4



4
  ArchCity Defenders is a non-profit public interest law firm based in Saint Louis. It has
represented the poor and homeless in cases involving municipalities in the St. Louis region for
the past five years and is an expert on the ways in which Defendant’s illegal practices and


                                              32 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 33 of 37 PageID #: 111



         193.   The efforts of Plaintiffs’ counsel have so far included extensive investigation over

a period of months, including numerous interviews with witnesses, Defendant’s employees,

Defendant’s jail inmates, families, attorneys practicing in the Defendant’s Municipal Courts,

community members, statewide experts in the functioning of Missouri municipal courts, and

national experts in constitutional law, debt collection, bankruptcy law, criminal law, and forced

labor.

         194.   Counsel have also observed numerous courtroom hearings in St. Ann and other

municipalities across the region in order to compile a detailed understanding of state law and

practices as they relate to federal constitutional requirements. Counsel have studied the way that

these systems function in other cities in order to investigate the wide array of options in practice

for municipalities.

         195.   As a result, counsel have devoted enormous time and resources to becoming

intimately familiar with the Defendant’s scheme and with all of the relevant state and federal

laws and procedures that can and should govern it. Counsel also have developed relationships



policies make and keep people poor. ArchCity Defenders has recently brought class actions in
the Eastern District of Missouri restricting the use of chemical munitions on peaceful protesters,
is co-counsel on two federal class actions alleging the operation of debtors’ prisons in Ferguson
and Jennings, Missouri, two additional class actions ending cash bail, and an additional series of
state class action suits alleging the imposition of illegal fees and fines in various municipal
courts in the St. Louis County region. See Templeton v. Dotson, 4:14-cv-01019; Jenkins et al. v.
City of Jennings, 15-cv-252-CEJ (E.D. Mo. 2015); Fant et al. v. City of Ferguson, 15-cv-253-
AGF (E.D. Mo. 2015); Powell v. City of St. Ann 4:15-cv-840 (E.D. Mo. 2015); Pierce v. City of
Velda City, 4:15-CV-570 (E.D. Mo. 2015); White v. City of Pine Lawn, 14SL-CC04194 (St.
Louis Co. Cir. Ct., Dec. 2014); Pruitt v. City of Wellston, 14SL-CC04192 (St. Louis Co. Cir. Ct.,
Dec. 2014); Lampkin v. City of Jennings, 14SL-CC04207 (St. Louis Co. Cir. Ct., Dec. 2014);
Wann v. City of St. Louis, 1422-CC10272 (St. Louis City Cir. Ct., Dec. 2014); Reed v. City of
Ferguson, 14SL-CC04195 (St. Louis Co. Cir. Ct., Dec. 2014); Eldridge v. City of St. John,
15SL-00456 (St. Louis Co. Cir. Ct., Feb. 2015); Watkins v. City of Florissant, 16SL-CC00165
(St. Louis Co. Cir. Ct., Jan. 2016). ArchCity Defenders also published an extensive report
detailing these practices and policies in the cities of Bel-Ridge, Ferguson, and Florissant in
August of 2014. The report is available at http://www.archcitydefenders.org.


                                              33 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 34 of 37 PageID #: 112



with many of the individuals and families most victimized by Defendant’s practices.

       196.    The interests of the members of the Class will be fairly and adequately protected

by the Plaintiffs and their attorneys.

       5.      Rule 23(b)(2)

       197.    Class action status is appropriate because Defendant has acted and refused to act

on grounds generally applicable to the Declaratory and Injunctive Classes.

       198.    A declaration that Defendant cannot jail people in unconstitutional conditions will

apply to each Class member.

       199.    Injunctive relief compelling Defendant to comply with Plaintiffs’ constitutional

rights will similarly protect each member of the Class from being again subjected to the

Defendant’s unlawful jail conditions. Therefore, declaratory and injunctive relief with respect to

the Class as a whole is appropriate.

       6.      Rule 23(b)(3)

       200.    Class treatment under Rule 23(b)(3) is also appropriate because the common

questions of law and fact overwhelmingly predominate in this case.

       201.    The common questions of law and fact listed above are dispositive questions in

the case of every member of the Classes. The question of liability can therefore be determined

on a class-wide basis. Class-wide treatment of liability is a far superior method of determining

the content and legality of the Defendant’s jail’s conditions than individual suits by hundreds or

thousands of Defendant’s residents. The question of damages will also be driven by class-wide

determinations.

       202.    To the extent that individual damages will vary, they will vary depending in large

part on the amount of time that a person was unlawfully jailed. Determining damages for




                                             34 of 37
 Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 35 of 37 PageID #: 113



individual Class members can thus typically be handled in a ministerial fashion based on easily

verifiable records of the length of unlawful incarceration. If need be, individual hearings on

Class-member specific damages based on special circumstances can be held after Class-wide

liability is determined—a method far more efficient than the wholesale litigation of hundreds or

thousands of individual lawsuits.

                                      CLAIMS FOR RELIEF

                                     COUNT I
Violation of the Fourteenth Amendment—Deplorable and Unconstitutional Jail Conditions

       203.    Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

complaint as if fully set forth herein.

       204.    The unsafe, unsanitary, inhumane, and dangerous conditions of confinement in

the St. Ann Jail constitute impermissible punishment unrelated to any criminal judgment. Even

if they had been imposed after valid conviction, the conditions would constitute cruel and

unusual treatment. The deplorable and excessively harsh conditions in the Defendant’s jail are

unnecessary to accomplish any legitimate government objective and shock the conscience of any

reasonable person concerned with human dignity and liberty.


                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully request that this Court issue the following relief:

       a.      Certification of the Declaratory and Injunctive Class and the Damages
               Class, as defined above;

       b.      A declaratory judgment that Defendant violated Plaintiffs’ rights by
               subjecting them to unconstitutional jail conditions;

       c.      A judgment compensating the Plaintiffs and others similarly situated for
               the damages that they suffered as a result of Defendant’s unconstitutional
               and unlawful conduct; and




                                            35 of 37
Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 36 of 37 PageID #: 114



     d.    An order and judgment granting reasonable attorneys’ fees and costs
           pursuant to 42 U.S.C. § 1988 and 18 U.S.C. § 1595, and any other relief
           this Court deems just and proper.




                                       36 of 37
Case: 4:18-cv-01699-SEP Doc. #: 3 Filed: 10/12/18 Page: 37 of 37 PageID #: 115



Dated: October 12, 2018         Respectfully submitted,


                                By:____/s/ S. Zachary Fayne________________
                                   S. Zachary Fayne (admitted pro hac vice)
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   Three Embarcadero Center, 10th Floor
                                   San Francisco, CA 94111
                                   Tel: (415) 471-3114
                                   Fax: (415) 471-3400
                                   Zachary.Fayne@arnoldporter.com

                                   David B. Bergman (admitted pro hac vice)
                                   Seth J. Wiener (admitted pro hac vice)
                                   John Robinson (admitted pro hac vice)
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   601 Massachusetts Ave., N.W.
                                   Washington, D.C. 20001
                                   Tel: (202) 942-5000
                                   Fax: (202 942-5999
                                   David.Bergman@arnoldporter.com
                                   Seth.Wiener@arnoldporter.com
                                   John.Robinson@arnoldporter.com

                                   Blake A. Strode (MBE #68422MO)
                                   Michael-John Voss (MBE #61742MO)
                                   Nathaniel Carroll (MBE #67988MO)
                                   Sima Atri (MBE #70489)
                                   John M. Waldron (MBE #70401MO)
                                   440 North 4th Street, Ste. 390
                                   Saint Louis, MO 63102
                                   Tel: (855) 724-2489
                                   Fax: (314) 925-1307
                                   bstrode@archcitydefenders.org
                                   mjvoss@archcitydefenders.org
                                   ncarroll@archcitydefenders.org
                                   satri@architydefenders.org
                                   jwaldron@archcitydefenders.org

                                   Attorneys for Plaintiffs




                                   37 of 37
